                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLORADO

Civil Action No. 19-cv-01228-REB-KLM

JOHN WILLIAMS,

          Plaintiff,

v.

MIDLAND CREDIT MANAGEMENT, INC.,

     Defendant.
_____________________________________________________________________

        RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE
_____________________________________________________________________
ENTERED BY MAGISTRATE JUDGE KRISTEN L. MIX

          This matter is before the Court on Defendant’s Motion to Amend Scheduling

Order and Reschedule Trial Date [#33]1 (the “Motion”). Plaintiff opposes the Motion

[#33].2 At the Scheduling Conference held on September 3, 2019, the Court set the

discovery cut-off for February 21, 2020, and the dispositive motion deadline for April 10,

2020. Minutes [#24] at 1. At that same time, a Final Pretrial Conference was set before

the Senior Judge for April 9, 2020, with a three-day trial to begin on April 27, 2020. Id. at

2. At Plaintiff’s unopposed request, the discovery deadline was later extended to March

2, 2020. Minute Order [#30].

          Although unclear, the dates for the Final Pretrial Conference and for the Jury Trial


          1
         “[#33]” is an example of the convention the Court uses to identify the docket number
assigned to a specific paper by the Court’s case management and electronic case filing system
(CM/ECF). This convention is used throughout this Recommendation.
          2
              A judicial officer may rule on a motion at any time after it is filed. See D.C.COLO.LCivR
7.1(d).

                                                    -1-
appear to be a product of miscalculating dates that no one, apparently including counsel,

caught until recently. The dispositive motion deadline is currently set for April 10, 2020 (a

date which has not been extended since the Scheduling Conference), and this means that

dispositive motions would not be briefed on a normal schedule until May 15, 2020, i.e., after

trial is currently set to be completed. See D.C.COLO.LCivR 7.1(d). Further, it is highly

unusual for a Final Pretrial Conference to be set prior to a dispositive motion deadline. For

all these reasons,

       IT IS HEREBY RECOMMENDED that the Motion [#33] be GRANTED and that the

April 9, 2020 Final Pretrial Conference be VACATED and that the April 27-29, 2020 Jury

Trial be VACATED, both to be reset at the convenience of the Senior Judge.

       IT IS FURTHER ORDERED that, pursuant to Fed. R. Civ. P. 72, the parties shall

have fourteen (14) days after service of this Recommendation to serve and file any written

objections in order to obtain reconsideration by the District Judge to whom this case is

assigned. A party’s failure to serve and file specific, written objections waives de novo

review of the Recommendation by the District Judge, Fed. R. Civ. P. 72(b); Thomas v. Arn,

474 U.S. 140, 147-48 (1985), and also waives appellate review of both factual and legal

questions. Makin v. Colo. Dep’t of Corr., 183 F.3d 1205, 1210 (10th Cir. 1999); Talley v.

Hesse, 91 F.3d 1411, 1412-13 (10th Cir. 1996). A party’s objections to this

Recommendation must be both timely and specific to preserve an issue for de novo review

by the District Court or for appellate review. United States v. One Parcel of Real Prop., 73

F.3d 1057, 1060 (10th Cir. 1996).




                                             -2-
Dated: March 6, 2020




                       -3-
